DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 01/25/2021. Claims 1-3, 9-10, 16-17 have been amended. Therefore, claims 1-20 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant argues that (1) the combination of Nieves and Samuel does not disclose (1) …an authentication status of a user of the IHS…and where’re the user context further comprise a detected physical presence of the user in proximity of the IHS, (2) disabling…I/O ports…indicating the authenticated user is not within a proximity to the IHS.

In response to argument (1), Examiner respectfully disagrees. Nieves discloses Locale check module operates to determine a locale context for the information handling system…for example, locale can refer to a physical location…that is represented by information handling system…as such when a laptop computer is located in a home office building or within a secure firewall, security updates may be a lower priority than data updates, while the same laptop being connected to an unsecure WiFi may call for a higher priority for the security updates…master policy can include policy limits and setting …based upon the identity context such as user check 

In response to argument (2), Examiner respectfully disagrees. Samuel discloses BIOS interface may be located external to or remote from the information handling system…BIOS interface may provide an interface for managing or populating one or more BIOS setting by a user or a system administrator…preventing or blocking execution of an unauthorized file during initialization or a boot process…see par. 27-28. Therefore Examiner maintains that Samuel does disclose this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al 2016/0266888 in view of Samuel et al (Pub. No. US 2018/0004952).

As per claims 1, 9, 16, Nieves discloses a method for securing access to I/O (Input/Output) ports of an Information Handling System (IHS), the method comprising: initializing the IHS (…information handling system operates to determine contexts within the information handling system…see par. 13); configuring, by an embedded controller of the IHS, access to the I/O ports of the IHS based on a boot context policy; booting an operating system of the IHS (…boot check module operates to determine whether or not information handling system is operating in a boot context…while network I/O is being heavily utilized during the boot process…during a manifest operation of information handling system, a policy workflow is performed where orchestrator queries policy engine for the manifest policy information…see par. 14, 19); detecting a modification to an IHS context comprising a user context and a system context (see par. 21), wherein the user context comprises an authentication status of a user of the IHS, and wherein the user context further comprises a detected physical presence of the user in proximity to the IHS (Locale check module operates to determine a locale context for the information handling system…for example, locale can refer to a physical location…that is represented by information handling system…as such when a laptop computer is located in a home office building or within a secure firewall, security updates may be a lower priority than data updates, while the same laptop being connected to an unsecure WiFi may call for a higher priority for the security updates…master policy can include policy limits and setting …based upon the identity context such as user check information…see par. 13). Nieves does not explicitly disclose disabling, by the embedded controller, one or more of the I/O ports in response to a detected modification to the IHS context indicating the authenticated user is not within a proximity to the IHS. However Samuel discloses disabling, by the embedded controller, one or more of the I/O ports in response to a detected modification to the IHS context indicating the authenticated user is not within a proximity to the IHS (BIOS interface may be located external to or remote from the information handling system…BIOS interface may provide an interface for managing or populating one or more BIOS setting by a user or a system administrator…preventing or blocking execution of an unauthorized file during initialization or a boot process…see par. 27-28…the BIOS firmware comprises a system boot policy…the system boot policy comprises one or more settings, configurations…for handling, blocking or preventing execution of unauthorized code…see par. 32). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Samuel in Nieves for including the above limitations because one ordinary skill in the art would recognize it would further improve the security operation of information handling system, see Samuel, par. 2. 

  
As per claim 2, the combination of Nieves and Samuel discloses wherein the system context comprises a location of the IHS, and wherein the one or more I/O ports are disabled in response to a detected modification of the IHS context indicating the authenticated user is not within a proximity to the IHS while the IHS is in a public location (Samuel: see par.27-28, 32). The motivation for claim 2 is the same motivation as in claim 1 above.


As per claims 3, 10, 17, the combination of Nieves and Samuel disclose wherein the system context comprises a detected physical presence of a device in proximity to the IHS (Nieves: see par. 13).
 

As per claims 8, 15, the combination of Nieves and Samuel discloses wherein the I/O ports comprise physical I/O ports and logical I/O ports (Samuel: see par. 32). The motivation for claims 8, 15 is the same motivation as in claims 1, 9 above.




Claims 4-7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al 2016/0266888 in view of Samuel et al (Pub. No. US 2018/0004952) as applied to claims 1, 9, 16 above, and further in view of Koshy et al (Pub. No. US 20190036563).


As per claims 4, 11, the combination of Nieves and Samuel does not explicitly disclose wherein the system context comprises a mode for physically configuring the IHS. However Koshy discloses wherein the system context comprises a mode for physically configuring the IHS (Koshy: see par. 18). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Koshy in the combination of Nieves and Samuel for including the above limitations because one ordinary skill in the art would recognize it would further improve robustness of information handling system, see Koshy, par. 2.


As per claims 5, 12, 18, the combination of Nieves, Samuel and Koshy discloses wherein the physical configuration mode comprises a mode for using the IHS and a mode for transporting the IHS (Koshy: see par. 18). The motivation for claims 5, 12, 18 is the same motivation as in claims 4, 11 above.


As per claims 6, 13, 19, the combination of Nieves, Samuel and Koshy discloses wherein the IHS is a convertible laptop supporting a plurality of physical postures and wherein the system context comprises a physical posture of the convertible laptop (Koshy: see par. 16, 19). The motivation for claims 6, 13, 19 is the same motivation as in claims 4, 11 above. 


As per claims 7, 14, 20, the combination of Nieves, Samuel and Koshy discloses wherein the physical posture comprises at least one of a tablet mode, a laptop mode, a tent mode, a landscape mode and a book mode (Koshy: see par. 16). The motivation for claims 7, 14, 20 is the same motivation as in claims 4, 11 above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to managing secure access to IHS resources.


Jaber et al (Pub. No. US 2013/0191879); “Methods and Systems for Information Assurance and Supply Chain Security”;
-Teaches during boot information handling system, security agent may examine policies and apply them to perform logging…see par. 27-29.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436